ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronald Bender on 05/21/2021.

Claims 1-2, 4, 7 and 10-11 have been amended to:

1.	(Currently Amended) An apparatus, comprising:
	a throttle control assembly, the throttle control assembly including:
	a throttle body housing;
	an adapter integrally formed with the throttle body housing;
	an anti-rotation feature integrally formed with the throttle body housing and the adapter;
	a scallop integrally formed with the throttle body housing and the adapter, the scallop substantially surrounding the anti-rotation feature;
	a first groove integrally formed as part of the adapter;
	a second groove integrally formed as part of the throttle body housing, and such that the second groove partially circumscribes the throttle body housing; and
	a rib portion disposed between the first groove and the second groove, the rib such that the first groove and the rib portion substantially circumscribe the adapter[[;]]
	

2.	(Currently Amended) The apparatus of claim 1, further comprising:
	a housing portion 
	a central port;
	wherein a first part of the central port extends through the housing portion of the adapter, and a second 

4.	(Currently Amended) The apparatus of claim 1, further comprising:
	a wall portion integrally formed as part of the throttle body housing, such that the wall portion is adjacent the scallop,[[;]]
	wherein the second groove terminates at 

7.	(Currently Amended) The apparatus of claim 1, wherein a first portion of the scallop is integrally formed as part of the throttle body housing, and a second 

10.	(Currently Amended) A throttle control assembly, including:
	a throttle body housing;

	an anti-rotation feature integrally formed with the throttle body housing and the adapter;
	a scallop, wherein a first portion of the scallop is a second is , such that the scallop substantially surrounds the anti-rotation feature;
	a first groove integrally formed as part of the adapter such that the first groove substantially circumscribes the adapter;
	a second groove integrally formed as part of the throttle body housing such that the second groove partially circumscribes the throttle body housing;
	a rib portion disposed between the first groove and the second groove, the rib portion formed as part of the adapter such that the rib portion substantially circumscribes the adapter; and
	a wall portion integrally formed as part of the throttle body housing, such that the wall portion is adjacent the scallop and the second groove terminates at 
	

11.	(Currently Amended) The throttle control assembly of claim 10, further comprising:
	a housing portion 

	wherein a first part of the central port extends through the housing portion of the adapter, and a second .

Reasons for Allowance
Claims 1-2 and 4-15 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination(s) set forth in the independent claims. In particular the prior art does not teach the structural configuration of the throttle control assembly [e.g., a throttle control assembly that includes (or that is defined by) the respective grooves, rib portion disposed between the respective grooves, and the wall(s) formed with respect to the respective grooves in combination with the scallop and the anti-rotation feature] in combination with the other claim limitations.
The closest prior art of record is that of US 9144936 (Weldon), such that Weldon teaches a throttle control assembly that includes a housing, an adapter integrally formed/joined with the housing, an anti-rotation feature, and a scallop surrounding the anti-rotation feature. However, the throttle control assembly per Weldon does not include the respective grooves, rib portion disposed between the respective grooves, and the wall(s) formed with respect to the respective grooves in combination with the scallop and the anti-rotation feature, and to this extent, the functionality of the throttle 
As such, the claimed invention(s) may be regarded as both novel and inventive with respect to how the anti-rotation feature(s)/scallop/grooves/rib/wall(s)/etc. of the throttle body is/are configured (or configured to cooperate) to secure and/or maintain alignment of the various parts of (and/or connected to) the throttle control assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747